Opinion of the Court
Darden, Judge:
In this case, as in United States v Pryor, 19 USCMA 279, 41 CMR 279 (1970); United States v Heaston, 19 USCMA 281, 41 CMR 281 (1970); United States v Matlock, 19 USCMA 282, 41 CMR 282 (1970); and United States v Ortiz, 19 USCMA 283, 41 CMR 283 (1970), there is an absence of oral advice for the court on sentence voting procedures. Appellate Exhibit 4 is a written substitute. Because we have no way of determining whether it was, in fact, considered by the court members in their determination of the sentence, it is akin to those cases cited above. Reversal of the sentence is required for this reason. The decision of the Court of Military Review as to sentence is set aside. The record of trial is returned to the Judge Advocate General of the Army. A rehearing on the sentence may be ordered.
Judge Ferguson concurs.